Case 4:17-cv-02818 Document 38-49 Filed on 01/16/19 in TXSD Page 1 of 8




 EXHIBIT Z-1




                                                        APPENDIX 0436
         Case 4:17-cv-02818 Document 38-49 Filed on 01/16/19 in TXSD Page 2 of 8
Reliastar Life Ins. Co. v. Thompson, Not Reported in F.Supp.2d (2008)


                                                             Guadalupe Lozano and his only heirs. Guadalupe, who is
                                                             deceased, was married to Norma at the time of her death.
                 2008 WL 4327259
   Only the Westlaw citation is currently available.
                                                             The life insurance policy at issue in this case (referred
            United States District Court,
                                                             to herein as “the Policy”) was obtained by Guadalupe
                    S.D. Texas,
                 Mcallen Division.                           through his employer, the City of McAllen, Texas. 2 (Doc.
                                                             25 at Ex. 1 and Doc. 22 at Ex. E). Norma received life
           RELIASTAR LIFE INSURANCE                          insurance coverage of $100,000 as a dependant spouse
                COMPANY, Plaintiff,                          under the Policy. Id. The Policy designated the named
                       v.                                    employee, Guadalupe, as the beneficiary of the dependent
      Susie Ann THOMPSON, et al, Defendants.                 spouse insurance coverage. (Doc. 25 at Ex. 1). The Policy
                                                             provided, however, that if the employee did not survive
                   Civil No. M-07-140.                       the insured dependent either by ten days or until the
                             |                               date ReliaStar received notice of the insured dependent's
                     Sept. 16, 2008.                         death, then the insurance proceeds would be paid to
                                                             the employee's spouse. (Doc. 22 at Ex. E at 22). If the
Attorneys and Law Firms                                      employee's spouse was not then living, the Policy directs
                                                             that the proceeds be paid to the employee's estate. (Doc.
John C. Wander, Vinson and Elkins LLP, Dallas, TX, for
                                                             22 at Ex. E at 22).
Plaintiff.

Mark Mitchell Talbot, Talbot & Talbot, Edmundo O.            In this case, Guadalupe did not survive Norma for the
Ramirez, Victor Rodriguez, Jr., Richard Mark Schreiber,      period of time required under the Policy, as they died
Ellis Koeneke et al., McAllen, TX, for Defendants.           on the same day. Accordingly, Norma's life insurance
                                                             proceeds became payable to Guadalupe's estate pursuant
                                                             to the terms of the Policy. The Gonzalezes, however, argue
       ORDER ON DEFENDANTS' CROSS                            that Guadalupe's estate is not qualified to receive the
      MOTIONS FOR SUMMARY JUDGMENT                           proceeds because Guadalupe murdered Norma and then
                                                             committed suicide.
RANDY CRANE, District Judge.
                                                             To support their claim, the Gonzalezes point to, among
 *1 Now before the Court for consideration are               other things, the police report filed regarding Guadalupe's
Cross-Motions for Summary Judgment filed by Susie            and Norma's deaths. That report indicates that, early
Ann Thompson (Doc. 21) and Humberto and Norma                on the morning of May 18, 2006, someone calling from
Gonzalez (collectively, “the Gonzalezes”) (Doc. 25); both    Guadalupe's cell phone contacted the McAllen Police
parties are Defendants in this interpleader action. For      Department and requested that police units be sent to
the reasons articulated below, the Court GRANTS the          the Lozanos' address. Upon arriving at the location and
Gonzalezes' motion and DENIES Thompson's motion.             gaining entry to the Lozanos' home, the police found
                                                             both Norma and Guadalupe deceased in their bedroom.
                                                             The lead detective investigating the incident, Steve Ayala,
  I. Background
                                                             ultimately concluded that Norma was strangled to death
Plaintiff ReliaStar Insurance Company (“ReliaStar”) filed
                                                             and Guadalupe died of an apparent self-inflicted gunshot
this interpleader action to determine the proper recipient
                                                             wound. (Doc. 25 at Ex. 2 at 2). Detective Ayala's report
of life insurance proceeds payable under a policy insuring
                                                             finds specifically that Guadalupe strangled Norma and
the life of Norma Lozano. 1 The Gonzalezes are Norma's       then shot himself following a failed attempt to alter the
parents and assert a right to the policy proceeds as         crime scene to make it appear as if Norma had hanged
Norma's nearest living relatives. Thompson brings a claim    herself. Id. Detective Ayala based his findings on several
for the policy proceeds in her capacity as guardian of       pieces of evidence, including: blood patterns found at
Nathaniel and Briana Lozano, who are the children of         the crime scene, which indicated that Guadalupe and
                                                             Norma had engaged in a struggle prior to their deaths;



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.APPENDIX                   0437     1
         Case 4:17-cv-02818 Document 38-49 Filed on 01/16/19 in TXSD Page 3 of 8
Reliastar Life Ins. Co. v. Thompson, Not Reported in F.Supp.2d (2008)


the appearance of the wounds on both of the deceased,           F.3d 130, 135 (5th Cir.2003) (internal citations omitted).
including wounds that suggested Norma had been beaten           While doubts and reasonable inferences regarding the
prior to being strangled; Guadalupe's purported suicide         facts are resolved in favor of the non-moving party, the
note, which states “I killed her and ended my life”;            party's conclusory allegations, which are not supported
the autopsy reports, which found that Norma's injuries          by concrete and specific facts, will not defeat summary
were consistent with strangulation, not hanging, and that       judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
Guadalupe's injuries were self-inflicted; and interviews        247, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986).
with family and friends of the deceased, which revealed
that Norma and Guadalupe had been having marital
problems prior to their deaths and were considering               III. Analysis
getting divorced. Id. at 2-3.
                                                                   a. Applicable Texas Law
                                                                In Texas, a life insurance beneficiary who willfully brings
 *2 Because Texas law forbids a person who willfully
                                                                about the death of the insured forfeits his claim to the
brings about the death of an insured from recovering life
                                                                insurance proceeds. TEX. INS.CODE § 1103.151. This
insurance proceeds payable on the life of the victim, the
                                                                is true even if the beneficiary has not been convicted
Gonzalezes argue that Guadalupe's estate is precluded
from recovering the proceeds payable on Norma's life.           of murdering the insured. 3 See Bounds v. Caudle, 560
The Policy insuring Norma lists no other contingent             S.W.2d 925, 928 (Tex.1977) (in determining whether a
beneficiaries. Accordingly, the Gonzalezes claim the right      beneficiary willfully brought about death of insured,
to the Policy's proceeds as Norma's nearest living relatives    civil court is not bound by the outcome in an earlier
because Texas law provides that life insurance proceeds         criminal proceeding on the matter); see also In the Estate
are payable to a murder victim's nearest relatives in such      of Stafford, 244 S.W.3d 368, 370 (Tex.App.-Beaumont
circumstances.                                                  2008, no pet.). Rather, a party seeking to establish that
                                                                a beneficiary has forfeited the right to life insurance
For her part, Thompson argues that much of the evidence         proceeds need only prove by a preponderance of the
proffered by the Gonzalezes is inadmissible and that            evidence that the beneficiary willfully brought about the
there is insufficient evidence to support a finding that        death of the insured. Medford v. Medford, 68 S.W.3d 242,
Guadalupe willfully brought about the death of Norma.           250 n. 3 (Tex.App.-Fort Worth 2002, no pet.). This may
She notes specifically that Guadalupe was never convicted       be proven by circumstantial evidence. See Thompson v.
of murdering Norma. Because of this, she asserts that           Mayes, 707 S.W.2d 951, 955 (Tex.App.-Eastland 1986,
Norma's policy proceeds should be paid to Guadalupe's           writ ref' d n.r.e.).
estate, as it is the designated contingent beneficiary in the
Policy.                                                          *3 When the beneficiary of a life insurance policy
                                                                is disqualified for willfully bringing about the death
                                                                of the insured, Texas law provides that the contingent
   II. Standard of Review                                       beneficiary named in the policy is entitled to the
Summary judgment is proper when there is no genuine             proceeds, so long as the contingent beneficiary is not also
dispute as to any material fact and the moving party is         disqualified. TEX. INS.CODE § 1103.152. If no qualified
entitled to summary judgment as a matter of law. FED.           contingent beneficiary exists under the policy, then the
R. CIV. P. 56. A party moving for summary judgment has          “nearest relative” of the insured is entitled to the policy
“the initial responsibility of informing the district court     proceeds. Id.
of the basis for its motion and identifying those portions
of the pleadings, depositions, answers to interrogatories,
and admissions on file, together with the affidavits, if any,      b. Evidence Supporting Finding that Guadalupe
which it believes demonstrate the absence of a genuine             Willfully Brought About Death of Norma
issue of material fact.” Celotex Corp. v. Catrett, 477          The Gonzalezes have introduced evidence into the record
U.S. 317, 323, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986).           in support of their contention that Guadalupe willfully
The burden then shifts to the non-movant to “produce            brought about the death of Norma. First, they provide the
evidence or designate specific facts showing the existence      affidavit of Detective Steve Ayala, in which he states his
of a genuine issue for trial.” Frank v. Xerox Corp., 347        finding that Guadalupe murdered Norma before killing


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.APPENDIX                     0438     2
         Case 4:17-cv-02818 Document 38-49 Filed on 01/16/19 in TXSD Page 4 of 8
Reliastar Life Ins. Co. v. Thompson, Not Reported in F.Supp.2d (2008)


himself, along with Ayala's police report on the incident.        suicide when these matters are at issue in civil litigation”)
(Doc. 25 at Ex. 2). The police report includes Guadalupe's        (internal quotations and citations omitted). Nevertheless,
purported suicide note, in which he states he killed “her,”       generally a death certificate's recitation of the cause of
presumably meaning Norma. Id. at Ex. B. Second, they              death is admissible prima facie evidence. Stroburg v. Ins.
provide Norma's death certificate, which lists Norma's            Co. of N. Am., 464 S.W.2d 827, 830 (Tex.1971); see also
cause of death as “asphyxia by strangulation” 4 and also          Gomez v. H. Yturria Land & Cattle Co., No. 13-03-00369-
states “deceased strangled by her husband.” (Doc. 25 at           CV, 2005 Tex.App. LEXIS 6626 at *3 n. 2, 2005 WL
Ex. 3).                                                           1981496 (Tex.App.-Corpus Christi Aug. 18, 2005, pet.
                                                                  denied) (noting that Texas courts have been hesitant to
Thompson argues that the Gonzalezes' proffered evidence           admit death certificates as evidence of the cause or manner
is insufficient to support a finding that Guadalupe               of death only in regards to findings of suicide, and that
willfully brought about Norma's death. Specifically,              even in those cases the courts are split regarding whether
Thompson argues that the Justice of the Peace's notation          such findings are admissible). Of course, a death certificate
on Norma's death certificate that she was “strangled by           is not conclusive evidence of the cause of death and is
her husband” is the conclusory statement of a non-expert          subject to explanation and rebuttal by the opposing party.
and inadmissible. (Doc. 23 at 5). Further, Thompson               See Stroburg, 464 S.W.2d at 830.
argues that the police report concerning Norma's death,
which concludes that Guadalupe killed Norma, is                    *4 Based on the foregoing, the Court finds that Norma's
inadmissible because it is not properly authenticated and         death certificate is not admissible prima facie evidence that
constitutes hearsay. Id. Finally, Thompson points out that        Guadalupe was the person who strangled her to death.
the court that probated Norma's estate made no finding            That particular entry in the death certificate is not a
that Guadalupe murdered Norma and that this creates a             “fact” within the meaning of section 191.052 of the Health
fact issue regarding the cause of Norma's death. (Doc. 21         and Safety Code. Rather, it is speculation on the part
at 3).                                                            of the justice of the peace and not binding on the fact-
                                                                  finder in the instant matter. See Price v. Am. Nat'l Ins.
The Court finds that Norma's death certificate is excepted        Co., 113 S.W.3d 424, 429 (Tex.App.-Houston [1st Dist.]
from the hearsay rule because it is a public record.              2003, no pet.) (even if the justice of the peace's notation
FED.R.EVID. 803(8). Further, Texas law provides that              in death certificate that death was result of suicide was
a “death certificate is prima facie evidence of the facts         uncontradicted, “it is purely opinion evidence and is
stated therein if it is certified by the state registrar.” See    not binding on the trier of fact”). The death certificate,
TEX. HEALTH & SAFETY CODE § 191.052 (emphasis                     however, is admissible as prima facie evidence that the
                                                                  cause of Norma's death was “asphyxia by strangulation.”
added). 5 The death certificate offered into evidence in this
                                                                  See Stroburg, 464 S.W.2d at 830.
case is certified by the state registrar. 6 Courts interpreting
section 191.052, as well as its predecessor statutes, are         As for the police report offered by the Gonzalezes,
divided on whether certain recitations in a death certificate
                                                                  it is admissible, 7 at least in part, pursuant to
are “facts” within the meaning of the statute. For example,
                                                                  the public records exception to the hearsay rule.
some courts will not permit into evidence any statement on
the certificate regarding the manner in which the death is        FED.R.EVID. 803(8). 8 Specifically, Rule 803(8) excepts
believed to have occurred. Compare Marker v. Prudential           from the hearsay rule “[r]ecords, reports, statements,
Ins. Co., 273 F.2d 258, 264 (5th Cir.1959) (original and          or data compilations, in any form, of public offices
amended death certificates' conflicting listings of manner        or agencies, setting forth ... (C) in civil actions ...
of death as “suicide and accident were findings of fact,          factual findings resulting from an investigation made
admissible as prima facie evidence”) with Armstrong v.            pursuant to authority granted by law, unless the sources
Employers Cas. Co., 357 S.W.2d 168, 172 (Tex.Civ.App.-            of information or other circumstances indicate lack of
Waco 1962, no writ) (purpose of reporting that the manner         trustworthiness.” FED.R.EVID. 803(8)(C).
of death was “accidental, suicidal or homicidal is the
compilation of vital statistics for public purposes, and not      In the Fifth Circuit, Rule 803(8)(C) reports are presumed
to make the conclusions admissible to show accident or            to be trustworthy and admissible; therefore, it is the
                                                                  burden of the party opposing admission to demonstrate


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.APPENDIX                        0439      3
         Case 4:17-cv-02818 Document 38-49 Filed on 01/16/19 in TXSD Page 5 of 8
Reliastar Life Ins. Co. v. Thompson, Not Reported in F.Supp.2d (2008)


a lack of trustworthiness. Moss v. Ole South Real              portions of a police report containing the reporting
Estate, Inc., 933 F.2d 1300, 1305 (5th Cir.1991). The          officers' opinions and conclusions. Indeed, to date the
trustworthiness of an 803(8)(C) report is dependent on         Fifth Circuit has deliberately excluded such statements,
whether “the report was compiled or prepared in a way          even in cases where it otherwise permits admission of a
that indicates that its conclusions can be relied upon.”       police report. See, e.g., Duhon v. Marceaux, 33 Fed. App'x
Id. at 1307; see also id. at 1305 (relevant factors in         703 (5th Cir.2002) (unpublished) (in a civil matter, finding
determining trustworthiness include, “(1) the timeliness       that the portion of a police officer's automobile accident
of the investigation; (2) the special skill or expertise of    report reflecting the officer's opinion as to who caused an
the official; (3) whether a hearing was held and at what       accident was not admissible and noting that “this court
level; and (4) possible motivational problems [within the      still distinguishes between admissible findings of fact and
reporting entity]”). Certain information in a police report,   inadmissible evaluative conclusions or opinions in official
however, such as witness statements offered to prove the       reports”). Therefore, those portions of Detective Ayala's
truth of the matter asserted, are “hearsay within hearsay”     report containing his mere opinion, including statements
and inadmissible unless each level of hearsay qualifies        regarding his belief that Guadalupe strangled Norma, are
under one of the hearsay exceptions. See FED.R.EVID.           not admissible.
805; United States v. Dotson, 821 F.2d 1034, 1035 (5th
Cir.1987); Jacobs v. City of Port Neches, 7 F.Supp.2d 829,     Additionally, the Court notes that a number of witnesses'
835 (E.D.Tex.1998). Moreover, an investigatory report's        statements are included within Ayala's report. To the
conclusions are not binding on the fact finder and may         extent these witness statements are offered to prove the
be disregarded. See Mac Towing Inc. v. Am. Commercial          truth of the matters asserted therein, they are inadmissible
Lines, 670 F.2d 543, 547 (5th Cir.1982).                       hearsay within hearsay. 9 See Dotson, 821 F.2d at 1035.
                                                               Further, Ayala's report includes a copy of Guadalupe's
In this case, Thompson has not challenged the                  purported suicide note. The note states, in relevant part, “I
trustworthiness of the police report offered into evidence     killed her” and is signed “Lozano.” Ayala's report asserts
and the Court finds there is no evidence to support            that “her” is a reference to Norma. The note, however, is
a finding that it is not trustworthy. Therefore, those         inadmissible hearsay. See United States v. Angleton, 269
portions of the report that reflect Detective Ayala's          F.Supp.2d 878, 891 (S.D.Tex.2003) (finding such notes
first-hand observations based on his investigation and         are not excepted from the hearsay rule under either Rule
experience are admissible. See Harris v. Browning-Ferris       803 or 804 nor qualify under Rule 807's residual hearsay
Industries Chemical Services, Inc., 635 F.Supp. 1202           exception). Arguably, Guadalupe's apparent admission
(M.D.La.1986), aff'd, 806 F.2d 259 (5th Cir.1986) (in          of murder in the note is excepted from the hearsay
action to recover damages arising out of automobile            rule as an admission against interest. See FED.R.EVID.
accident in which plaintiff's husband was killed, first-hand   804(b)(4). However, at least one court has indicated that
observations of police officers which were incorporated        self-inculpatory statements made in a suicide note are
into accident report were admissible); see also Baggett v.     not against the declarant's penal or pecuniary interests,
Burnet Consol. Sch. Dist., No. A-06-CA-572 LY, 2007            because such concerns are “an interest of no moment to a
U.S. Dist. LEXIS 71327 at *17 n. 6, 2007 WL 2823277            dead man.” United States v. Lemonakis, 485 F.2d 941, 957
(W.D.Tex. Sept. 25, 2007) (police report admissible            n. 24 (D.C.Cir.1973). Accordingly, the Court finds that
summary judgment evidence pursuant to Federal Rule of          the suicide note is not admissible to prove the truth of the
Evidence 803(8)). Ayala's report also includes the reports     matter asserted.
of the officers who first responded to the Lozano's home
on May 18, 2006. Because these reports are based on            Therefore, in summary, the Court finds that the only
the first-hand observations of each reporting officer, the     admissible evidence offered in support of a finding
factual findings contained within them are also admissible     that Guadalupe murdered Norma is: (1) Norma's death
as exceptions to the hearsay rule.                             certificate, except for that portion of the certificate that
                                                               asserts an opinion that Guadalupe strangled Norma, and
 *5 The Court, however, is aware of no case, and the           (2) those portions of Detective Ayala's police report that
parties cite to none, in which the Fifth Circuit has           set forth either his or another officer's factual findings
permitted under Rule 803(8) the admission of those             based on their first-hand observations and investigation.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.APPENDIX                     0440      4
         Case 4:17-cv-02818 Document 38-49 Filed on 01/16/19 in TXSD Page 6 of 8
Reliastar Life Ins. Co. v. Thompson, Not Reported in F.Supp.2d (2008)


                                                                and that they had to gain entry to the house by breaking
Upon review of the admissible summary judgment                  the glass door in the back of the house. Id . at 43.
evidence, which is set forth in detail below, the Court finds
that the Gonzalezes have demonstrated that there is no          Given this evidence, the Court finds that the Gonzalezes
genuine issue of material fact as to whether Guadalupe          have met their burden of demonstrating that there is no
willfully brought about the death of Norma.                     genuine issue of material fact as to whether Guadalupe
                                                                willfully brought about the death of Norma. Though the
 *6 Ayala's report states that upon arriving at the             evidence presented is circumstantial, the only reasonable
Lozano's home, officers found Guadalupe's body on his           inference that can be drawn from it is that Norma's
bed. (Doc. 25 at Ex. 2 at 7). One of his personal handguns      death was intentionally brought about by another and
was by his side and there was one spent casing from that        Guadalupe was the person who committed that offense.
gun lying nearby. Id. Officers found that eight of the gun's
nine available rounds were still in the weapon. Id. at 9.       Because the Gonzalezes have satisfied their burden of
Upon examining the body, the officers found that the            demonstrating that there is no genuine issue of material
wounds were indicative of a self-inflicted gunshot through      fact, Thompson “must go beyond the pleadings and
the mouth. Id. The officers also retrieved Guadalupe's cell     by ... affidavits, or by the depositions, answers to
phone from the scene. Id. The last number dialed from           interrogatories, and admissions on file, designate specific
the phone was to the McAllen Police Department's main           facts showing that there is a genuine issue for trial.”
administrative line. Id. Ayala's report states that at the      Forsyth v. Barr, 19 F.3d 1527, 1537 (5th Cir.1994)
same time the call was made from Guadalupe's phone,             (emphasis added and internal citations and quotes
the police department received a call on the administrative     omitted). Accordingly, Thompson cannot avoid summary
phone line requesting that officers respond to the Lozanos'     judgment by relying “merely upon conclusory allegations,
address. Id. Receiving calls for police assistance on that      improbable inferences and unsupported speculation.” Id.
line was out of the ordinary. Id. Ayala, who knew the           at 1533 (quoting Krim v. BancTexas Group, Inc., 989 F.2d
sound of Guadalupe's voice because he was a fellow officer      1435, 1449 (5th Cir.1993)).
of the McAllen Police Department, stated in his report
that he listened to a recording of the call and recognized       *7 In her pleadings, Thompson points to no specific facts
the caller's voice as that of Guadalupe. Id.                    in the record to demonstrate that a genuine issue for trial
                                                                exists. Rather, Thompson argues only that the Gonzalezes
The report also states that Norma's body was found on           have failed to prove that Guadalupe intentionally brought
the floor of the bedroom closet. Id. at 8. It appeared as       about the death of Norma; as noted above, however, the
if a closet rod had broken and the contents of the rod          Court disagrees with that contention. At the hearing on
had fallen on top of the body. Id. Officers noticed ligature    the parties' motions, Thompson's counsel suggested an
marks around Norma's neck and a scarf was tied around           alternative theory to explain Norma's and Guadalupe's
her forehead. Id. Additionally, the officers found blood        deaths. Specifically, counsel argued that the Lozanos
smears in the adjacent bathroom and noted that Norma            could have been attacked by a third party who may have
had scrapes and bruises on her legs, feet, knees and lips       had a grudge against Guadalupe because of his work
and that her nose appeared to be broken. Id. Ayala noted        as a crime scene investigator. This theory, however, is
that these injuries indicated that Norma was involved in        “unsupported speculation” and cannot serve to defeat
a struggle prior to her death. Id. at 24. Further, as noted     summary judgment. See Forsyth, 19 F.3d at 1537.
above, the autopsy on Norma's body determined that the          Moreover, such a theory is belied by the evidentiary
cause of her death was asphyxia by strangulation. (Doc.         record, which reveals that the Lozanos' home was locked
25 at Ex. 3). The police officer who attended Norma's           and secure when police arrived at the scene and that there
autopsy observed that the ligature marks on Norma's neck        were no signs that a third party had gained entry to the
were consistent with someone who had been strangled             home prior to the police department's arrival.
from behind. (Doc. 25 at Ex. 2 at 36). Finally, the officers
who first responded to the Lozanos' home on May 18,             Because the Gonzalezes have demonstrated that there is
2006 noted in their reports that when they arrived at the       no genuine issue of material fact as to whether Guadalupe
scene all of the doors and windows were secure and locked       willfully brought about the death of Norma, the Court



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.APPENDIX                     0441     5
         Case 4:17-cv-02818 Document 38-49 Filed on 01/16/19 in TXSD Page 7 of 8
Reliastar Life Ins. Co. v. Thompson, Not Reported in F.Supp.2d (2008)



finds that Guadalupe forfeited his right to the proceeds        in the absence of statutory authority, a court may
on the policy insuring Norma's life. See TEX. INS.CODE          properly impose a constructive trust upon any property
§ 1103.152. Accordingly, pursuant to section 1103.152 of        acquired by an individual or his estate when the individual
the Insurance Code, the policy proceeds must be paid            wrongfully kills his spouse and then commits suicide
to the first eligible contingent beneficiary or, if no such     before he can be charged or convicted of causing the
beneficiary is available, then to the insured's “nearest        death”) (emphasis added); Bernstein v. Rosenthal, 671 P.2d
                                                                979, 981 (Colo.Ct.App.1983) (where “court of competent
relatives.” Id.
                                                                jurisdiction finds by a preponderance of the evidence
                                                                that a beneficiary of a life insurance policy [murdered]
  c. Disqualification of Guadalupe's Estate                     the named insured, the killer [as well as his estate] may
The policy insuring Norma's life provides that, if              not recover under that policy”); Smith v. Todd, 155 S.C.
Guadalupe failed to survive Norma either by ten days or         323, 152 S.E. 506, 512 (S.C.1930) (in a similar murder-
until ReliaStar received notice of Norma's death, then the      suicide case, holding that the beneficiary's estate could
policy proceeds would be paid to Guadalupe's estate. 10         not recover policy proceeds if the beneficiary unlawfully
(Doc. 22 at attach. 5 at 22). The Gonzalezes argue,             killed the insured). Moreover, in Texas the interests of
however, that Guadalupe's estate cannot receive the policy      the decedent are generally shared by his estate. Cf. Belt
proceeds because both Guadalupe and his estate forfeited        v. Oppenheimer, Blend, Harrison & Tate, Inc., 192 S.W.3d
the right to the policy proceeds when Guadalupe willfully       780, 787 (Tex.2006) (noting that, generally, “a decedent's
brought about Norma's death.                                    interests should mirror those of his estate”). By extension,
                                                                then, any right forfeited by a decedent because of his
The parties have cited to no Texas case, and the                role in willfully bringing about the death of an insured is
Court has found none on its own review, that directly           similarly lost by his estate.
addresses whether the disqualification of a beneficiary
pursuant to Texas Insurance Code sections 1103.151 and           *8 Accordingly, the Court holds that Guadalupe's estate
1103.152 also disqualifies the beneficiary's estate from        is disqualified as a contingent beneficiary under the
receiving the policy proceeds when the estate is a named        Policy. It is undisputed that there is no other available
contingent beneficiary. Nevertheless, numerous courts in        contingent beneficiary named in the Policy. Therefore, the
other jurisdictions have found that when a life insurance       policy proceeds must be paid to the insured's (Norma's)
beneficiary forfeits the right to policy proceeds by bringing   “nearest relatives” pursuant to section 1103.152 of the
about the insured's death, the beneficiary's estate is also     Texas Insurance Code. It is undisputed in this case
disqualified. See Estate of Draper v. Commissioner, 536         that the Gonzalezes are Norma's nearest living relatives.
F.2d 944, 948 (1st Cir.1976) (“That the person who              Accordingly, the Policy's proceeds should be disbursed to
commits murder, or any person claiming under him or             them.
her, should be allowed to benefit by his or her criminal
act, would no doubt be contrary to public policy”)
                                                                  IV. Conclusion
(quoting Cleaver v. Mutual Reserve Fund Life Ass'n,
                                                                For the foregoing reasons, the Court GRANTS the
[1892] 1 Q.B. 147 (Court of Appeal 1891)) (emphasis
                                                                Gonzalezes' Motion for Summary Judgment (Doc.
added); Continental Bank & Trust Co. v. Maag, 285
                                                                25) and DENIES Thompson's Motion for Summary
F.2d 558, 560 (10th Cir.1960) (finding that the estate
                                                                Judgment. (Doc. 21).
of a murderer, who committed suicide shortly after the
murder, could not recover proceeds from the murder
                                                                SO ORDERED.
victim's life insurance policy and citing the common
law rule that “a murderer and those claiming under him
may not recover on a life insurance policy covering             All Citations
the life of the victim”) (emphasis added); Heinzman v.
Mason, 694 N.E.2d 1164, 1167 (Ind.Ct.App.1998) (“even           Not Reported in F.Supp.2d, 2008 WL 4327259


Footnotes



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.APPENDIX                     0442      6
        Case 4:17-cv-02818 Document 38-49 Filed on 01/16/19 in TXSD Page 8 of 8
Reliastar Life Ins. Co. v. Thompson, Not Reported in F.Supp.2d (2008)



1     ReliaStar filed this action pursuant to Federal Rule of Civil Procedure 22. Diversity jurisdiction exists because Plaintiff
      ReliaStar is a Minnesota corporation and all defendants in this matter are from Texas. 28 U.S.C. § 1332(a). ReliaStar
      was dismissed from this action after agreeing to deposit the disputed insurance proceeds into the Court's registry. (Doc.
      15). Although the only parties remaining are not diverse, the Court retains jurisdiction over this matter because diversity
      jurisdiction existed at the time the case was filed. See Aetna Life and Casualty Co. v. Spain, 556 F.2d 747, 749 (5th
      Cir.1977).
2     Guadalupe was a Crime Scene Investigator with the McAllen Police Department.
3     Thompson argues in part that, pursuant to section 41(d) of the Texas Probate Code, a life insurance beneficiary does
      not forfeit the right to policy proceeds unless he is actually convicted of bringing about the death of the insured. See
      TEX. PROB.CODE § 41(d) (“No conviction shall work corruption of blood or forfeiture of estate, except in the case of a
      beneficiary in a life insurance policy or contract who is convicted and sentenced as a principal or accomplice in willfully
      bringing about the death of the insured”). Courts construing section 41(d), however, have held consistently that it is
      intended only to make clear that a conviction serves to automatically divest a felonious beneficiary of his right to life
      insurance proceeds; a beneficiary who willfully takes the life of the insured can still lose the right to insurance proceeds
      even in the absence of a conviction. See, e .g., Aetna Life Ins. Co. v. Thomas, No. H-06-3359, 2008 U.S. Dist. LEXIS
      1013, 2008 WL 114843 (S.D.Tex. Jan. 7, 2008) (citing GERRY W. BEYER, 10 TEX. PRAC. SERIES § 65.3 (2007)).
4     Norma's original death certificate did not state a cause of death because autopsy results were pending at the time it was
      filed. (Doc. 25 at Ex. 3). Following completion of that report, the certificate was amended to list asphyxia by strangulation
      as the cause of death. Id.
5     Generally, the Federal Rules of Evidence govern the admissibility of evidence in diversity cases such as the instant
      matter. Phillips Oil Co. v. OKC Corp., 812 F.2d 265, 280 (5th Cir.1987). The Fifth Circuit, however, has looked to Texas
      state statutes and case law to determine the admissibility of death certificates in similar cases founded in diversity. See,
      e.g,, Anderson v. Siemens Corp., 335 F.3d 466, 472 (5th Cir.2003) (relying on Texas Health & Safety Code section
      191.052, as well as cases from Texas state courts interpreting the statute and its predecessors, to hold that the district
      court erred in admitting into evidence a death certificate that was not certified by the state registrar); see also Marker v.
      Prudential Ins. Co., 273 F.2d 258, 264 (5th Cir.1959). Accordingly, this Court will do the same.
6     Specifically, the certificate states that it is issued under the “Authority of Rule 54a, Article 4477, Revised Civil statutes
      of Texas.” Rule 54a is the predecessor to sections 191.051 and 191.052 of the Health and Safety Code, which are the
      statutes governing death certificates certified by the state registrar.
7     The Court finds that Thompson's claim that the report is not properly authenticated is without merit. Attached to the report
      is the affidavit of Detective Steve Ayala, in which he attests that the he produced the report in the regular course of his
      duties as a police officer and that the report was made contemporaneously with the investigation. (Doc. 25 at Ex. 2 at
      2). This is sufficient to authenticate the report. See Fed.R.Evid. 901; see also Baulch v. Jones, 70 F.3d 813, 816 (5th
      Cir.1995) (autopsy report properly authenticated pursuant to Rule 901).
8     Alternatively, the report is admissible as a business record under Rule 803(6) because it was made in the regular course
      of the police department's business and properly authenticated. See United States v. Halperin, 441 F.2d 612, 618 (5th
      Cir.1971) (“Police reports are ‘business records' under the Business Records Act, Title 28, U.S.C. § 1732”). The factors
      relevant to determining the admissibility of the police report are the same regardless of which evidentiary rule is applied.
      See United States v. Oates, 560 F.2d 45, 77 (2d Cir.1977) (“police and evaluative reports not satisfying the standards
      of FRE 803(8)(B) and (C) may not qualify for admission under FRE 803(6) or any of the other exceptions to the hearsay
      rule”).
9     Moreover, the witness statements contain a further level of hearsay, as they are composed primarily of statements that
      Norma or Guadalupe made to each witness in the weeks prior to their deaths and those statements are being offered
      to prove the truth of the matter asserted.
10    The Court notes that the Policy names Guadalupe's “estate”-and not any particular individual or group-as the contingent
      beneficiary of the policy insuring Norma's life. For example, if Guadalupe's children had been named specifically as
      contingent beneficiaries, a much different case would be presented here. That is not the case, however, so we need
      not address that issue.


End of Document                                               © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.APPENDIX                             0443      7
